Citation Nr: 0105705	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder, 
secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from February 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
disorder, secondary to service-connected bilateral knee 
disabilities.  

The veteran testified before the undersigned Member of the 
Board in Washington, D.C., in January 2001; and he submitted 
evidence directly to the Board with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304(2000).  Nevertheless, a 
remand is required for the reasons explained below.  

In a December 1997 memorandum, the veteran's service 
representative filed an informal claim for service connection 
for post-traumatic stress disorder (PTSD).  It was also noted 
that supporting forms and medical information would be 
provided.  A review of the record reveals that service 
connection for PTSD was denied by the RO in a November 1996 
rating decision.  Again, it is noted that to reopen a 
previously denied claim, new and material evidence must be 
submitted.  Accordingly, this issue is referred to the RO for 
appropriate development.  


REMAND

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, the law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the law, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, the RO should take appropriate action to 
comply with the notice and duty to assist provisions 
contained in the new law and to ensure the veteran's receipt 
of due process of law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

At a VA examination in February 1999, the veteran was 
diagnosed with mild spondylosis, degenerative disc disease, 
and scoliosis.  The examiner opined that the mild 
degenerative changes in the veteran's knees were not 
considered extensive enough to cause the back problems of 
which he complained.  In contrast, in December 1998 and 
January 2001 letters, the veteran's private physician, Cecil 
B. Knox, III. M.D., related that the veteran had significant 
sacroiliac joint dysfunction associated with longstanding 
postural malalignment which was due to his significant 
degenerative disease in his knees.  In light of these 
conflicting opinions, the Board finds that additional 
development is required.  

At the hearing, the veteran and his representative appear to 
be arguing, in the alternative, that the veteran's back 
disability had its onset in service.  "BVA must review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal."  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991)  (quoting Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991)).  Thus, to avoid piecemeal adjudication 
of the veteran's claim, the RO should adjudicate the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability on a direct basis.  In this regard, direct service 
connection for a back disorder was denied by the Board in an 
April 1997 decision.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim for service connection for a back 
disability on a direct basis.  In doing 
so, the provisions of the Veteran's 
Claims Assistance Act of 2000 should be 
complied with.  A supplemental statement 
of the case should then be issued, and 
the veteran and his representative should 
be informed of the need to submit a 
timely substantive appeal if the Board is 
to consider this matter.

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him since 
service for a back disorder.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  

4.  The veteran should be provided the 
opportunity to submit an additional 
statement from Dr. Knox, which explains 
the rationale and provides supporting 
clinical evidence and citation to 
authority for his opinion that the 
veteran has significant sacroiliac joint 
dysfunction associated with longstanding 
postural malalignment due to significant 
degenerative disease of the knees.  The 
examiner should also be requested to 
discuss whether the veteran has any 
congenital abnormalities of the 
lumbosacral spine; and if so, indicate 
the approximate degree of aggravation for 
any such clinical manifestations that may 
be attributed to the service-connected 
bilateral knee disabilities.  

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since military service, including all 
outpatient and employee health records 
from the Durham, North Carolina VAMC that 
were discussed at the veteran's personal 
hearing in January 2001.  Once obtained, 
all records that are not already 
contained in the file must be associated 
with the claims folder (duplicate records 
are not necessary and should not be 
placed in the file).  

6.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

7.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

8.  The veteran should be scheduled for a 
VA examination by an orthopedist to 
determine the relationship between the 
veteran's service-connected bilateral 
knee disabilities and his non-service-
connected back disorder.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
a chronic back disorder?  Please 
list all clinical diagnoses.  

II.  Are any of the diagnoses noted 
above, considered congenital 
abnormalities of the spine?  Please 
cite the medical literature used to 
support this opinion.  

III.  Is it at least as likely as 
not that any currently diagnosed 
chronic back disorder was 
proximately due to, the result of, 
or being aggravated by the veteran's 
service-connected bilateral knee 
disabilities?  The physician should 
cite to medical literature to 
support his/her opinion.  If the 
physician agrees or disagrees with 
any other medical opinion of record, 
it would be helpful if the reasons 
were discussed.

IV.  If it is concluded that any 
currently diagnosed back disorder, 
including any congenital 
abnormality, has been aggravated by 
the service-connected bilateral knee 
disabilities, the degree of 
aggravation should be provided to 
the extent feasible.  

9.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
service connection for a back disorder, 
secondary to service-connected bilateral 
knee disabilities.  If the determination 
remains adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


